Citation Nr: 1234101	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-30 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active military service from December 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for bilateral hearing loss (previously rated as left ear hearing loss only).  The Veteran filed a notice of disagreement (NOD) in October 2006, and the RO issued a statement of the case (SOC) in August 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007.  The RO continued to deny a higher rating (as reflected in a March 2009 supplemental SOC (SSOC)).

In May 2011, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.

In August 2011, the Board remanded the claim on appeal for further development, to include obtaining additional medical evidence.  After accomplishing further action, the AMC continued to deny the claim for an increased rating for bilateral hearing loss (as reflected in a November 2011 SSOC), and returned the matter to the Board for further appellate consideration.

In January 2012, the Board notified the Veteran that the May 2011 Veterans Law Judge was no longer employed by the Board and offered the Veteran an opportunity to appear at a hearing before another Veterans Law Judge.  The Veteran elected to appear at another hearing, and in February 2012, the Board remanded the claim to schedule a Board hearing, as requested.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further RO action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

During the June 2012 hearing, the Veteran testified that since the last VA audiological examination in September 2011, his hearing acuity had worsened.  He described difficulties in his usual occupation as a mental health worker and case manager, particularly with his responsibilities doing follow-up telephone calls with clients.  He stated that he could not hear out of the left ear, so he could only use the right ear, which would hurt by the end of the day.  He added that after agency funding decreased and he was laid off a few years ago, he went into retirement.  He disputed the fact that examination findings had resulted in a 10 percent rating since service connection was granted and believed that the rating should be higher.  The Board interprets these statements as raising the matter of extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2011).

A determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  

Hence, the RO should arrange for the Veteran to undergo further VA audiological examination, by an audiologist at a VA medical facility (or VA contract facility), to obtain a medical opinion regarding the functional effects of the Veteran's bilateral hearing loss, to include any impact on his employability.  The Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Regarding VA medical records, the paperless claims file reflects treatment records from the Dallas VA Medical Center (VAMC) dated from January to April 2012; they do not reflect evaluation or treatment for bilateral hearing loss.  However, there remains the possibility that records dated prior to January 2012 and since April 2012 from this facility may exist and be pertinent to the claim for an increased rating.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should ask the Veteran to identify whether he has been treated for hearing loss at the Dallas VAMC, and if so, the RO should obtain from the Dallas VAMC all outstanding, pertinent records of hearing loss evaluation and/or treatment of the Veteran, dated from 2006 through January 2012, and since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran and his representative should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should ask the Veteran to identify whether he has been treated for hearing loss at the Dallas VAMC.  If so, the RO should obtain from the Dallas VAMC all outstanding, pertinent records of hearing loss evaluation and/or treatment of the Veteran, dated from 2006 through January 2012, and since April 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA audiological examination by an audiologist at a VA medical facility (or VA contract facility).  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should describe the functional effects caused by the Veteran's bilateral hearing loss, to include the impact on any employment.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's assertions that he has difficulty hearing conversations with clients, particularly on the telephone, in his usual occupation as a mental health worker and case manager.  The physician's report should also indicate whether testing results and the Veteran's assertions indicate any change in severity of hearing loss since the September 2011 VA examination.

The examiner should set forth all current examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim for an increased rating for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, in light of pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether staged rating, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


